Citation Nr: 1739057	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an increased rating for anxiety disorder, not otherwise specified (NOS), in excess of 30 percent prior to April 27, 2016. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from June 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the June 2011 rating decision, the AOJ granted service connection for anxiety disorder, NOS, and assigned an initial 30 percent rating, effective December 20, 2005.  Subsequently, in the May 2016 rating decision, the AOJ granted an increase, classifying the Veteran's anxiety disorder as 50 percent disabling, effective April 27, 2016. 

The Board notes that the AOJ has assigned separate ratings for anxiety disorder for separate periods of time during the appeal period.  Thus, the Board has characterized this claim in light of the distinction noted in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim, a practice known as "staged ratings.")  

In correspondence received in July 2016, the Veteran reported satisfaction with an overall 50 percent rating but argued that his 50 percent rating should be assigned for the entire appeal period.  In an Informal Hearing Presentation dated September 2017, the Veteran's representative confirmed that the Veteran did not dispute the assigned 50 percent rating since April 2016, but was seeking an increase of the 30 percent to reflect the current 50 percent rating.  Thus, the Board has limited the appeal to the issue of entitlement to an increased rating for anxiety disorder, NOS, in excess of 30 percent prior to April 27, 2016.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a veteran is presumed to be seeking the highest possible rating, unless he/she expressly indicates otherwise).

The Veteran has submitted a motion to advance the case on the docket based on good cause.  After reviewing the motion, the Board grants the motion to advance on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

For the time period prior to April 27, 2016, the Veteran's anxiety disorder, NOS, was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired affect, impaired short and long-term memory, difficulty adapting to stressful circumstances, and disturbances in motivation and mood.


CONCLUSION OF LAW

For the time period prior to April 27, 2016, the criteria for a 50 percent rating for service-connected anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

VA's Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Notably, the Board is granting the full benefit sought on appeal by the Veteran.

Increased Rating 

The Veteran seeks a 50 percent disability rating for his service-connected anxiety disorder, NOS, for the time period prior to April 27, 2016.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected anxiety disorder has been initially rated under the General Rating Schedule for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.  Notably, the claim on appeal was originally certified to the Board in November 2016.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).

The record includes an examiner's assessment of the Veteran's mental health disorder in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value as it includes the examiner's impression of the Veteran's overall psychological, social, and occupational functioning at various points in time.

In pertinent part, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

After a review of the lay and medical evidence, the Board finds that, for the time period prior to April 27, 2016, the Veteran's anxiety disorder, NOS, has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired affect, impaired short and long-term memory, difficulty adapting to stressful circumstances, and disturbances in motivation and mood.

In this regard, the Veteran's March 2006 VA treatment records diagnosed the Veteran's mental health condition as organic affective disorder, posttraumatic stress disorder (PTSD), noncombat related, and the clinician indicated a GAF score of 65 was representative of the severity of his symptoms.  In particular, the Veteran was able to maintain fair eye contact, but had a euthymic mood, constricted affect, and was positive for nightmares related to horrific experiences from the military.  Further, the record notes that the Veteran's memory was fair, personal hygiene was intact, and that the Veteran denied being depressed, suicidal or homicidal.  There was no cognitive impairment. 

Later that year, in December 2006, the Veteran was diagnosed with PTSD, noncombat related and organic affective disorder.  The clinician noted that despite doing well on his psychiatric medication, the Veteran was still experiencing nightmares that occurred up to three times per week.  His mood was euthymic, affect was blunt, and he did not experience any memory or cognitive impairments.  

In connection with the claim, the Veteran underwent VA examination in March 2011, in which the examiner noted that the Veteran suffered from adjustment disorder, with anxiety, chronic, and assigned a GAF score of 65, based on the Veteran's current level of functionality.  Prior to that determination, the examiner noted that the Veteran's psychomotor activity, speech, thought process, and thought content were unremarkable, as the Veteran exhibited a normal affect; was orientated as to person, time, and place; did not experience hallucinations or delusions; and understood the outcome of his behavior.  Notably, the examination revealed that the Veteran's psychiatric symptoms affected his memory, in particular, his remote and recent memory, as they were mildly impaired.  

The Veteran was afforded an additional VA examination in June 2011, in which the examiner noted that the Veteran spontaneously reported symptoms of poor sleep, and issues with his memory as demonstrated by occasionally failing to remember names and the necessity of having a list to remember what he needed from the grocery store.  On physical examination, the examiner noted that the Veteran was neatly groomed, experienced unremarkable speech, thought process, and thought content, normal memory, and the Veteran was able to do the serial 7's which test mental functionality.  The examiner reported that the Veteran responded "yes" to experiencing obsessive/ritualistic behavior, but that the Veteran's explanation of the affirmative response was that "the only thing similar to [obsessive/ritualistic behavior] is when I wake up and I am thinking of something.  I try to block it and go back to sleep."  The examiner then indicated that the Veteran denied any compulsive behavior.   

Further, the examiner noted that the Veteran is in fact able to maintain effective relationships, as he got along well with others, and often played dominos and cards with acquaintances, but indicated that the Veteran felt uncomfortable in groups with ten or more individuals.  The examiner determined that the diagnosis of anxiety disorder, NOS, and a GAF score of 65 most accurately depicted the last two years of the Veteran's functionality, which indicated his psychiatric symptoms were on the milder end of the spectrum.  

Lastly, the examiner disclaimed that while the Veteran experienced symptoms associated with trauma indicative of the Veteran's original claim for PTSD, such as recurrent intrusive and distressing images, thoughts, and perceptions, his anxiety symptomatology did not presently meet the DSM-IV criteria for a PTSD diagnosis.  

By way of background, the AOJ granted an increased rating to 50 percent, effective April 27, 2016, in the May 2016 rating decision.  Pertinently, the Veteran underwent VA examination in April 2016, in which the examiner indicated that the Veteran had active diagnoses of unspecified anxiety disorder, with symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting.  In this regard, the examiner concluded that the most appropriate level of impairment caused by the Veteran's disability was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  A GAF score was not provided by the examiner as the examination was conducted under the DSM-V criteria. 

The Board notes, that the examiner's characterization of the degree of the disability is not entirely dispositive of the legal questions involved in determining the appropriate rating for anxiety disorder, NOS.  38 C.F.R. § 3.100(a)(delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  However, the medical opinion may be highly instructional, and probative towards a disposition in either direction. 

Overall, the Board finds no significant lay or medical evidence establishing an actual increase of disability during the appeal period.  Rather, the lay and medical evidence reflects a fairly consistent picture of functioning with examiner's providing different interpretations of the extent of disability.  The examinations prior to the April 2016 VA examination, which led to the staged rating on appeal, disclosed findings of constricted and blunt affect, nightmares three times per week, and mildly impaired memory as demonstrated by occasionally failing to remember names and the necessity of having a list to remember what he needed from the grocery store.  The findings of the April 2016 examination were not dissimilar.  

Accordingly, the Board finds that for the period prior to April 27, 2016, the Veteran's symptomatology is more closely approximated the criteria of the 50 percent rating given his constricted and blunt affect, nightmares three times per week, and mildly impaired memory as demonstrated by occasionally failing to remember names and the necessity of having a list to remember what he needed from the grocery store.  Accordingly, the Board concludes that a 50 percent rating is warranted for the time period prior to April 27, 2016.



ORDER

A 50 percent rating for service-connected anxiety disorder, NOS, is granted for the time period prior to April 27, 2016. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


